Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and the species “sodium hyaluronate” in the reply filed on 7/15/22 is acknowledged. 

    PNG
    media_image1.png
    79
    802
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/22.

Claims Status:
Claims 1-20 are pending. 
Claims 11-20 are withdrawn.
Claims 1-10 are under examination.




Priority

    PNG
    media_image2.png
    178
    1057
    media_image2.png
    Greyscale

Drawings
The drawings are objected to because in Figure 4 recites “live cell suspension into the pne.” “The term “pne” appears to be a misspelling of ‘pen’.  In Figure 5, “tiethanolamine” appears to be a misspelling of ‘triethanolamine”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: “tiethanolamine” appears to be a misspelling of ‘triethanolamine”.  Appropriate correction is required. Applicant should also correct any misspellings in the specification as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without printing the cells and the scaffold, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Examiner did not find any separation or isolation step which would separate/isolate the cells from the scaffold such that only the cells are 3D printed into a living subject. Therefore, the cells and scaffold must be 3D printed with a 3D printer into a living subject together. Indeed, the specification teaches that the cells and scaffold are both printed and never separated. (See page 1, last 2 lines; page 2, lines 13-14; page 3, lines 8-9; page 16, lines 1-2). Therefore, the claimed subject matter is missing essential subject matter of providing a 3D printer and printing the cells and scaffold into the living subject. 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The ordinary artisan in this art is a tissue engineering artisan with knowledge of producing tissue scaffolds. Claim 1 recites that a scaffold is formed and seeded with live cells which grow in the scaffold and then 3D printing the cells into a living subject where the cells continue to live in the living subject. Applicant does not have written description for 3D printing just cells into a living subject. The Examiner did not find any separation or isolation step which would separate/isolate the cells from the scaffold. Therefore, the cells and scaffold must be 3D printed into a living subject together. Indeed, the specification teaches that the cells and scaffold are both printed and never separated. (See page 1, last 2 lines; page 2, lines 13-14; page 3, lines 8-9; page 16, lines 1-2). Accordingly, Applicant does not have written description of 3D printing only the cells into a living subject and the written description requirement is not satisfied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “disodium EDTA (ethylenediaminetetraacetic acid)” and “PX3 Phosphorus (Orthophosphoric Acid). As a first comment, it is customary to first write out the full chemical name and then add an acronym. Secondly, the subject matter in the parenthesis is broader in scope which renders the claim indefinite. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Correction is required.
Claims 3 is also rejected as indefinite because it is unclear what “P” or “X” represents in “PX3”. Correction is required.
Claims 5 recites “Algae Extract & Mugwort (Artemisia Vulgaris) Extract”. Mugwort is a common name for several species of plants and therefore the scope is different. Correction is required.
Claim 7 recites “Sodium Ascorbyl Phosphate (Vitamin C)”. There is no phosphorus in Vitamin C so the scope is different. Correction is required.
Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-9 recite “comprising mixing”. It is unclear how mixing the components in claims 4-9 relates to claim 1 because there is no mixing step in claim 1. So, what does the artisan do with the mixed components once the artisan mixes them? Page 2 of the specification teaches that the components of Table 1 are added one-by-one to the batch (page 2, last paragraph). But there is no batch in claim 1. Correction is required. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “irregularly-shaped”. It is unclear as to when a regular shape becomes an irregular shape. It could be irregular in depth, cross-sectional area, contour, width, length or volume. Would a circle that is slightly squeezed into more of an oval shape meet an irregular shape? The specification does not appear to define what is meant by an “irregularly shaped” scaffold. The definiteness of a term of degree is problematic if its baseline for comparison is unclear to those of ordinary skill in the art. Liberty Ammunition, Inc. v. United States, 835 F.3d 1388, 1395 (Fed. Cir. 2016). The claims will be examined as they read on printing any shape scaffold. Correction is required.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Providing a 3D printing engine; and
3D printing the cells and scaffold.
Presently, there is a gap in the steps going from growing the cells in the scaffold to 3D printing the cells. The missing step is providing the 3D printer. The specification teaches: “providing a 3D printing engine” three times on page 1 of the specification. Also, claim 1 requires that the cells are printed into a living subject but there is a gap in separating the cells from the scaffold. In looking to the specification, the cells and scaffold are both printed and never separated. (See page 1, last 2 lines; page 2, lines 13-14; page 3, lines 8-9; page 16, lines 1-2). Therefore, the 3D printing step requires printing the cells and scaffold into a living subject with a 3D printing engine. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alyn Griffiths (3D-printing BioPen "draws" with living cells to repair damaged bones; [online] retrieved on 8/4/22 from: https://www.dezeen.com/2013/12/23/3d-printing-biopen-draws-bone-repairs-with-stem-cells/; December 23, 2013; 5 pages).
Regarding claim 1, Griffiths describes a method of depositing regenerative stem cells onto damaged bone and cartilage in a process similar to 3D printing (top of page 3) where cell material is seeded in a scaffold of biopolymer such as seaweed extract, where it naturally grows in the scaffold, and the surgeon fills areas where bone or cartilage is missing (page 3, bottom), thus 3D printing the cells into a living subject, where the cells contained in the protective gel biopolymer scaffold multiply and grow into new tissue to repair the damaged tissue in the patient (page 4, first paragraph) and thereby continue to live in the living subject thereby reading on the claimed method of growing cells.
Regarding claim 2, the scaffold containing the cells is printed into a 3D irregular shape as shown in the Figure on page 4. 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 20140012225).
Regarding claim 1, Yoo et al. disclose methods of growing cells by forming skin tissue on a patients bodily surface by forming a scaffold (fibrinogen/collagen solution) and seeding the scaffold with live cells, whereby the cells naturally grow in the scaffold, and printing a gel layer, which is naturally 3D, onto the wounds of a living subject whereby the cells continue to live in the living subject and formed a complete formation of epidermis and dermis layers within the first two weeks ([0249-0253]). See also claims 1-16.
Regarding claim 2, the wounds appear irregular (Figure 17; [0252]) and thus the corresponding printed 3D scaffold is also irregularly shaped to conform to the wound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20140012225) as applied to claim 1 and 2.
It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103. The ordinary artisan in this art is a tissue engineering artisan skilled in producing tissue and knowledgeable in tissue engineering methods and systems.
Yoo et al. is discussed in detail above and that discussion is incorporated by reference. 
Regarding claim 10, Yoo et al. used a laser scanner with a depth detector to scan the wound area and a computer carefully determined the surface area, volume and depth measurements [0248] thus determining a dispensing target using computer vision of any wound including irregular wounds. 
Yoo et al. do not expressly teach selectively dispensing cells as guided by a camera. However, Yoo et al. teach that cameras are used to capture images that coincide with the surface measurements of the area of interest [0108, 0112, 0114-0116] and that the dispensing system can coupled to a camera [0203, 0226] and thus the images taken by the camera indirectly guide the selective dispensing of cells on the wound. Figure 7 illustrates an embodiment with a camera.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Yoo et al. and selectively dispense cells as guided by a camera, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Yoo et al. teach and suggest using a camera to obtain data of the wound and that data is used with the dispensing device to selectively dispense cells onto the wound as guided by the imagery captured by the camera. Thus, the camera images guide the dispensing of cells selectively onto the wound, including both regular and irregular wounds, and not elsewhere. Therefore, the ordinary artisan would have a reasonable expectation of success in so doing. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10507098. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also teaches a method of growing cells that is inherent in the claimed method of healing a skin wound:

    PNG
    media_image3.png
    516
    700
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    681
    media_image4.png
    Greyscale

The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Claims 1, 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 15, 17 and 18 of U.S. Patent No. 9968437. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also teaches a method of growing cells that is inherent in the claimed method of forming a biological object:

    PNG
    media_image5.png
    575
    663
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    242
    686
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    421
    678
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    428
    729
    media_image8.png
    Greyscale

The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Conclusion

No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biofabris report that Wake Forest 3D Prints Skin Cells Onto Burn Wounds. However, a scaffold is not reported for the cells. (Biofabris [online] retrieved on 8/4/22 from: http://biofabris.com.br/en/wake-forest-3d-prints-skin-cells-onto-burn-wounds/#:~:text=Scientists%20have%20developed%20a%20method,somewhere%20on%20the%20patient%27s%20body; March 11, 2014: 2 pages.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613